DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Status of the claims
Claims 1-20 were pending, claims 1, 11 and 20 have been amended.  Therefore, claims 1-20 are currently pending for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter (US 20130117236,) in view of Hempelmann et al. (US 20110145186, hereafter Hempelmann).

Regarding claim 1, Schreter discloses: A computer-implemented method comprising: 
initiating checking of a database snapshot of an actively running database forming part of a distributed database system (Schreter [0019] discloses: the savepoint manager can communicate with a savepoint coordinator at the persistence layer to handle/checking savepoints/snapshot which are used to create a consistent persistent state of the database, savepoints as active transactions of a database; [0014] discloses: a distributed storage system);  
reading an page associated with a most recent snapshot that links to a restart page (Schreter [0021; 0028] discloses: The logger component 344 can be used during recovery/restart to replay operations since a last savepoint/snapshot to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery/restart process); 
subsequently reading the linked restart page (Schreter [0021] disclose: during recovery to replay/subsequently operations since a last savepoint to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery process);  
Schreter didn’t disclose, but Hempelmann discloses: an anchor page that links to a restart page, (Hempelmann [0036] discloses: a restart record is created to point to the starting point of the newly-saved converter within data volumes 115; [0045] discloses: a snapshot restart record is created to specify the block address of converter root page 305 of the snapshot);
initially determining, based on the reading of the anchor page and the restart page, that the snapshot is not accurate (Hempelmann [0056; 0072] discloses: checking the snapshot for broken data structures and missing data pages (as snapshot (data pages of the snapshots) is not accurate) for verifying data backup); 
re-reading the anchor page and the restart page until a final determination is made that the snapshot is accurate (Hempelmann [0033] discloses: the pages is read/as re-reading from a block address of data volumes 115, the page is modified, and a log entry describing the modification is recorded, and the original "last known good" page remains at the block address of data volumes 115 from which it was read; [0048] discloses: subsequently savepoints (is known as nested transactions) indicating a point within a transaction that can be return if error occurred) for represent the “last known good” (accurate) converter pages created at a most recent savepoint ); 
 providing data indicating that the snapshot is accurate (Hempelmann [0048] discloses: subsequently savepoints for represent the “last known good” (accurate) converter pages created at a most recent savepoint).
Schreter and Hempelmann are analogous art because they are in the same field of endeavor, the database transaction. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Schreter, to include the teaching of Hempelmann, in order to accomplish to for returning database instance to a consistent state after a system crash. The suggestion/motivation to combine is for re-executed during execution of the database instance to access data pages of the previously-accessed snapshot or to access data pages of any other snapshot that may be maintained (Hempelmann [0074]).

Regarding claim 2, Schreter as modified discloses:  The method of claim 1, wherein the database is an in-memory database (Schreter [0024] discloses: in-memory). 
Regarding claim 3, Schreter as modified discloses:  The method of claim 1, wherein the initial determining comprises determining whether a savepoint version for each of the anchor page and the restart page match (Hempelmann [0055] discloses: the snapshot restart record of the just-created snapshot is identical/match to “last know good” converter root page of the most-recent savepoint ;).
Regarding claim 4 Schreter as modified discloses:  The method of claim 1, wherein the snapshot comprises data characterizing a plurality of modified pages in the database since a most recent prior snapshot (Hempelmann [0055] discloses: the first plurality of database pages may comprise pages of the above-described snapshot which have been modified since the time of the snapshot). 
Regarding claim 5, Schreter as modified discloses:  The method of claim 1, wherein the snapshot is taken while the database is running (Schreter [0033] discloses: all transactions which were running at the time of the savepoint from which the recovery is based are closed during recovery). 
(Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions).
Regarding claim 7, Schreter as modified discloses:  The method of claim 6, wherein the initial determining comprises reading the snapshot directory to see if the snapshot associated with the anchor page is a most recent snapshot (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions; [0049] discloses previously snapshots).
Regarding claim 8, Schreter as modified discloses:  The method of claim 6, wherein the final determining comprises reading the snapshot directory to see if the snapshot associated with the anchor page is a most recent snapshot (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions; [0049] discloses previously snapshots).
Regarding claim 9, Schreter as modified discloses:  The method of claim 1 further comprising determining that the snapshot is not accurate if the restart page does not include a snapshot directory (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions).
Regarding claim10, Schreter as modified discloses:  The method of claim 1, wherein providing data comprises: displaying the data, transmitting the data to a remote computing system, loading the data into memory, storing the data in physical persistence (Schreter [0015] discloses: remote processing device; Schreter [0018] discloses: storing pages at physical memory blocks). 

initiating checking of a database snapshot of an actively running database forming part of a distributed database system (Schreter [0019] discloses: the savepoint manager can communicate with a savepoint coordinator at the persistence layer to handle/checking savepoints/snapshot which are used to create a consistent persistent state of the database; [0014] discloses: a distributed storage system);
 reading an page associated with a most recent snapshot that links to a restart page; subsequently reading the linked restart page (Schreter [0021; 0028] discloses: The logger component 344 can be used during recovery/restart to replay operations since a last savepoint/snapshot to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery/restart process); 
subsequently reading the linked restart page (Schreter [0021] disclose: during recovery to replay/subsequently operations since a last savepoint to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery process);    
Schreter didn’t disclose, but Hempelmann discloses: an anchor page that links to a restart page, (Hempelmann [0036] discloses: a restart record is created to point to the starting point of the newly-saved converter within data volumes 115; [0045] discloses: a snapshot restart record is created to specify the block address of converter root page 305 of the snapshot);
initially determining, based on the reading of the anchor page and the restart page, that the snapshot is not accurate (Hempelmann [0056; 0072] discloses: checking the snapshot for broken data structures and missing data pages (as snapshot (data pages of the snapshots) is not accurate) for verifying data backup); 

re-reading the anchor page and the restart page until a final determination is made that the snapshot is accurate (Hempelmann [0033] discloses: the page is read/as re-reading from a block address of data volumes 115, the page is modified, and a log entry describing the modification is recorded, and the original "last known good" page remains at the block address of data volumes 115 from which it was read;  [0048] discloses: subsequently savepoints (is known as nested transactions) indicating a point within a transaction that can be return if error occurred) for represent the “last known good” (accurate) converter pages created at a most recent savepoint); 

subsequently providing data indicating that the snapshot is accurate (Hempelmann [0048] discloses: subsequently savepoints for represent the “last known good” (accurate) converter pages created at a most recent savepoint).
Schreter and Hempelmann are analogous art because they are in the same field of endeavor, the database transaction. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Schreter, to include the teaching of Hempelmann, in order to accomplish to for returning database instance to a consistent state after a system crash. The suggestion/motivation to combine is for re-executed during execution of the database instance to access data pages of the previously-accessed snapshot or to access data pages of any other snapshot that may be maintained (Hempelmann [0074]).

Regarding claim 12, Schreter as modified discloses:  The system of claim 11, wherein the database is an in-memory database (Schreter [0038] discloses: in-memory).
Regarding claim 13, Schreter as modified discloses:  The system of claim 11, wherein the initial determining comprises determining whether a savepoint version for each of the anchor page and the restart page match (Hempelmann [0055] discloses: the snapshot restart record of the just-created snapshot is identical/match to “last know good” converter root page of the most-recent savepoint ;).
Regarding claim 14, Schreter as modified discloses:  The system of claim 11, wherein the snapshot comprises data characterizing a plurality of modified pages in the database since a most recent prior snapshot (Hempelmann [0055] discloses: the first plurality of database pages may comprise pages of the above-described snapshot which have been modified since the time of the snapshot). 
 (Schreter [0033] discloses: all transactions which were running at the time of the savepoint from which the recovery is based are closed during recovery).
Regarding claim 16, Schreter as modified discloses:  The system of claim 11, wherein the restart page comprises a snapshot directory pointing to respective restart pages for each of a plurality of pre-existing snapshots (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions).
Regarding claim 17, Schreter as modified discloses:   The system of claim 16, wherein the initial determining comprises reading the snapshot directory to see if the snapshot associated with the anchor page is a most recent snapshot (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions; [0049] discloses previously snapshots).
Regarding claim 18, Schreter as modified discloses:   The system of claim 16, wherein the final determining comprises reading the snapshot directory to see if the snapshot associated with the anchor page is a most recent snapshot (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions; [0049] discloses previously snapshots).
Regarding claim 19, Schreter as modified discloses:  The system of claim 11, wherein the operations further comprise determining that the snapshot is not accurate if the restart page does not include a snapshot directory (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions).


 initiating checking of a database snapshot of actively running database forming part of a distributed database system (Schreter [0019] discloses: the savepoint manager can communicate with a savepoint coordinator at the persistence layer to handle/checking savepoints/snapshot which are used to create a consistent persistent state of the database; [0014] discloses: a distributed storage system); 
reading an page associated with a most recent snapshot that links to a restart page (Schreter [0021; 0028] discloses: The logger component 344 can be used during recovery/restart to replay operations since a last savepoint/snapshot to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery/restart process); 
subsequently reading the linked restart page subsequently reading the linked restart page (Schreter [0021] disclose: during recovery to replay/subsequently operations since a last savepoint to ensure that all operations are applied to the data and that transactions with a logged "commit" record are committed before rolling back still-open transactions at the end of a recovery process);  
Schreter didn’t disclose, but Schreter’854 discloses: an anchor page that links to a restart page Schreter didn’t disclose, but Hempelmann discloses: an anchor page that links to a restart page, (Hempelmann [0036] discloses: a restart record is created to point to the starting point of the newly-saved converter within data volumes 115; [0045] discloses: a snapshot restart record is created to specify the block address of converter root page 305 of the snapshot);
the restart page comprising a snapshot directory pointing to each of the plurality of restart pages of reach of a plurality of pre-existing snapshots (Hempelmann [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions; [0049] discloses previously snapshots);
initially determining, based on the reading of the anchor page and the restart page, that the snapshot is not accurate based on an entry for the snapshot not being in the snapshot directory of the (Hempelmann [0056; 0072] discloses: checking the snapshot for broken data structures and missing data pages (as snapshot (data pages of the snapshots)  is not accurate) for verifying data backup;  [0065; 0066] discloses: directory 1200 as directory of the database snapshot and mapping and maintain each page and its snapshot versions);
re-reading the anchor page and the restart page until a final determination is made that the snapshot is accurate (Hempelmann [0033] discloses: the page is read/as re-reading from a block address of data volumes 115, the page is modified, and a log entry describing the modification is recorded, and the original "last known good" page remains at the block address of data volumes 115 from which it was read;  [0048] discloses: subsequently savepoints (is known as nested transactions) indicating a point within a transaction that can be return if error occurred) for represent the “last known good” (accurate) converter pages created at a most recent savepoint); 
Subsequently providing data indicating that the snapshot is accurate ((Hempelmann [0048] discloses: subsequently savepoints for represent the “last known good” (accurate) converter pages created at a most recent savepoint).
Schreter and Hempelmann are analogous art because they are in the same field of endeavor, the database transaction. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Schreter, to include the teaching of Hempelmann, in order to accomplish to for returning database instance to a consistent state after a system crash. The suggestion/motivation to combine is for re-executed during execution of the database instance to access data pages of the previously-accessed snapshot or to access data pages of any other snapshot that may be maintained (Hempelmann [0074]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CINDY NGUYEN/Examiner, Art Unit 2161